Citation Nr: 0620031	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont that denied the veteran's claim 
seeking service connection for a psychiatric disorder, to 
include agoraphobia.  The veteran perfected a timely appeal 
of this determination to the Board.

In July 2003, the Board remanded this matter for further 
development and adjudication.  When the matter was returned 
to the Board in April 2005, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include agoraphobia.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a March 2006 order, granted 
the parties' joint motion for remand, vacating the Board's 
decision and remanding the case for compliance with the terms 
of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In a March 2006 Order, the Court granted a joint motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded with the direction that 
the Board remand this matter to the RO with instructions to 
assist the veteran by providing him with an opportunity to 
undergo an examination in Springfield, Vermont, by a VA 
psychiatrist or a fee basis psychiatrist contracted by VA.  
The parties furthermore agreed that the RO must ensure that 
the examiner provide a medical opinion regarding etiology of 
the veteran's agoraphobia. 

Consistent with the January 2006 Court Order, the Board finds 
that this matter must be remanded in order that the veteran 
may be scheduled for a psychiatric examination in 
Springfield, Vermont, in accordance with the directives of 
Manual M21-1MR, Part III, Subpart iv, Chapter 3, Section A 
(December 13, 2005), which delineates the actions that VA 
adjudicator should take when an examination of an 
incarcerated veteran is required.  In so doing, the RO must 
ensure that the examiner provide a medical opinion regarding 
etiology of the veteran's agoraphobia. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO is asked to utilize the 
directives of Manual M21-1MR, Part III, 
Subpart iv, Chapter 3, Section A 
(December 13, 2005), for the purpose of 
affording the veteran an opportunity to 
undergo a psychiatric examination to be 
schedule at a time, date and location in 
Springfield, Vermont.  Such an 
examination is needed to determine the 
current nature and etiology of any 
psychiatric disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary studies and test should be 
accomplished, and all clinical findings 
should be reported in detail.

Based upon the medical examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinion:

(a).  Did a psychiatric disorder, to 
include agoraphobia, have its onset 
during his period of active military 
service from September 1965 to January 
1969?

(b).  Was a psychiatric disorder, to include 
agoraphobia, manifested within one year after 
the veteran's discharge from active military 
service in January 1969?

(c).  Was a psychiatric disorder, to include 
agoraphobia, caused by any incident or event 
that occurred during his period of military 
service from September 1965 to January 1969?

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After completion of the foregoing, 
the RO should again review the veteran's 
claim.  If the determination remains 
adverse to the veteran, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



